Order entered August 6, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-01351-CR

                         BRANDON LONELL VESTER, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                           Trial Court Cause No. F16-54035-J

                                           ORDER
       Before the Court are appellant’s July 30, 2018 motions for an extension of time to file his

pro se response and for dismissal and substitution of counsel. Because the Court has not yet

submitted this case and resolved counsel’s pending motion to withdraw and supporting Anders

brief, appellant’s motion to dismiss and substitute counsel is DENIED.

       We GRANT appellant’s motion for extension and order relief as follows.

       On June 20, 2018, the Court entered an order directing counsel to send appellant copies

of the clerk’s and reporter’s records and to provide written verification of compliance to the

Court by July 6, 2018. To date, the Court has not received verification of compliance from

counsel. Furthermore, in his motion for extension, appellant indicates he has not yet had access

to the record.
        We ORDER Niles Illich, appellant’s counsel, to transmit to appellant a full copy of the

clerk’s record including the volume sealed by the trial court. We further ORDER Niles Illich to

transmit to appellant a copy of volumes one through six and volume nine of the reporter’s record,

including that portion of volume nine that was sealed by the trial court.1

        We ORDER Niles Illich to transmit to the Court, within FOURTEEN DAYS of the date

of this order, written verification that the portions of the record described hereinabove have been

transmitted to appellant.

        The time to file appellant’s pro se response to counsel’s Anders brief is extended to

September 28, 2018.

        We DIRECT the Clerk to send a copy of this order, by electronic transmission, to

counsel for both parties. We further DIRECT the Clerk to send a copy of this order, by first

class mail, to Brandon Lonell Vester.




                                                             /s/      CRAIG STODDART
                                                                      JUSTICE




1
 Sealed volumes seven and eight of the reporter’s record consist of medical records of the complainant. The sealed
portion of volume nine consists of appellant’s own medical records.